Citation Nr: 0119014	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  00-21 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE


Entitlement to an initial rating in excess of 10 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1969 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an July 2000 rating decision in which 
the RO granted service connection for PTSD and assigned an 
initial rating of 10 percent, effective October 29, 1999.  
The veteran, contending his claim merited a rating in excess 
of 10 percent, filed a notice of disagreement in September 
2000, and a statement of the case (SOC) was issued the same 
month.  The veteran submitted a substantive appeal in 
September 2000, with no hearing requested.

During the course of this appeal, in an October 1998 
decision, the RO denied an earlier effective date for 
service-connected PTSD.  The veteran did not appeal the 
determination and, therefore, the issue is not before the 
Board for appellate consideration.  38 U.S.C.A. § 7105 (West 
1991).

In a statement dated in January 2000, the veteran appears to 
be raising a claim for service connection for a gunshot wound 
of the left shoulder as secondary to PTSD.  This issue, which 
has not been prepared for appellate review, is referred to 
the RO for appropriate action.  In a statement dated in 
September 2000, he appears to be raising a claim for 
secondary service connection for alcoholism.  This issue is 
inextricably intertwined with the issue before the Board.  It 
will be addressed below.


REMAND

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefined and expanded the obligations 
of VA with respect to the duty to assist.  This change in the 
law was made applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Based on this legislative change, the RO has not been 
afforded the opportunity of undertaking those actions 
necessary to ensure compliance with the notice and duty-to-
assist provisions contained in the new law with respect to 
the matter on appeal.  The end result is that the veteran has 
not been informed of the VCAA provisions that may have 
applicability to the issue herein presented, and he therefore 
may have been denied the opportunity to formulate appropriate 
argument on appeal to the Board.  It thus would be 
potentially prejudicial to the veteran were the Board to 
proceed to issue a merits-based decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  

In November 2000, the RO ordered a more comprehensive PTSD 
examination, one that more closely correlated with the 
revised criteria for evaluating psychiatric disabilities.  It 
was indicated that the veteran failed to appear for this 
examination.  However, the RO did not include the letter 
notifying him of the date and place of the examination or the 
address to which the letter was sent.  This is necessary in 
order to determine whether the veteran got proper notice to 
appear for the examination.  Accordingly, a copy of this 
letter should be entered into the claims folder.  Since the 
veteran is being afforded another opportunity to appear for a 
VA examination, he is advised of the following regulation:

Sec. 3.655  Failure to Report for 
Department of Veterans Affairs 
Examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2000).

The veteran has been in receipt of Social Security benefits 
for a number of years.  The SSA should be requested to 
forward to the VA a copy of any administrative decision and 
all medical records used as a basis to award benefits.  

In the veteran's substantive appeal, he appears to be 
alleging that his alcoholism is secondary to PTSD.  This 
matter should be adjudicated by the RO.

To assist the psychiatric examiner, the current criteria 
pertaining to the evaluation of PTSD are as follows:

A 10 percent evaluation is assignable for PTSD in the 
presence of occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

A 30 percent evaluation is provided in the presence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. A 70 percent evaluation is assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence);spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships).

A 100 percent evaluation is provided for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. Part 4, Diagnostic Code 9411 (2000).

On the basis of the foregoing, the case is REMANDED to the RO 
for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to any final regulations 
which may be issued and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are issued 
also should be considered.  

2.  The RO should enter into the claims 
folder a copy of the letter notifying the 
veteran of the examination which the RO 
ordered in November 2000, to include the 
address to which the letter was sent.

3.  The RO should adjudicate the 
veteran's claim for secondary service 
connection for alcoholism in accordance 
with the VCAA, subject to Fast letter 01-
35 dated May 8, 2001.  The veteran and 
his representative are advised of the 
need to file a substantive appeal to this 
matter if the Board is to address this 
issue.

4.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his claim for a rating in excess of 10 
percent for PTSD.  The RO should further 
inform the veteran in writing of his 
right to submit any additional argument 
and/or evidence in support of such claim.  
Such evidence may be of a lay or medical 
variety, including statements from 
medical professionals, friends or family 
members, or his employer or co-workers.  
Such evidence should be relevant to the 
question of the level of severity of the 
veteran's PTSD since October 1999.

5.  In addition, the veteran should be 
contacted by the RO for the specific 
purpose of requesting that he provide a 
listing of the names and addresses of 
those VA and non-VA medical professionals 
or institutions who have evaluated and/or 
treated him for his service-connected 
PTSD since October 1999.  The approximate 
dates of any such evaluation or treatment 
should be furnished by him to the extent 
feasible.

Thereafter, the RO should, after 
obtaining proper authorization, obtain 
those treatment records not already on 
file from those medical professionals or 
institutions referenced in connection 
with the aforementioned request.  Any and 
all VA treatment records not already on 
file must be obtained regardless of 
whether in fact the veteran responds to 
the foregoing request.  Such records, 
once obtained, must then be added to the 
claims folder.

6.  The veteran should be afforded a 
psychiatric examination to determine the 
severity of his service connected PTSD.  
The claims folder must be made available 
to the examiner prior to the examination.  
The examiner should provide his/her 
findings in relationship to the rating 
criteria listed in the General Rating 
Formula for Rating Mental Disorders under 
38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2000) as 
cited above.  However, the examiner 
should not assign a rating to the PTSD.  
The examiner should discuss the effects 
of the veteran's PTSD, standing alone, on 
his ability to obtain and retain gainful 
employment.  A GAF score should be 
provided with an explanation as to its 
meaning.  The examiner is encouraged to 
include a rationale for any opinion.

7.  After completion of the requested 
development, the RO should review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examination report for any and all needed 
action.  

8.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
a rating in excess of 10 percent for 
PTSD.  This should include consideration 
of the case of Fenderson v. West, 12 Vet. 
App. 119 (1999) and the VCAA.  If the 
benefit sought on appeal is not granted, 
the veteran should be furnished with a 
Supplemental Statement of the Case 
setting forth the applicable evidence and 
governing laws and regulations.  He 
should then be afforded a reasonable 
period for a response before the record 
is returned to the Board for further 
review.  If the veteran fails to appear 
for the examination, the letter notifying 
him of the date and place of the 
examination and the address to which it 
was sent should be included in the claims 
folder.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 
302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44- 8.45 and 38.02-38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



